PER CURIAM.
The defendant was tried and convicted of murder. The jury rendered a verdict of “guilty without capital punishment” and the court sentenced the defendant to life imprisonment at the Louisiana State Penitentiary.
Although there were bills of exceptions reserved during the proceedings, there were no formal bills of exceptions perfected in the record, as required by La.C.Cr.P. Art. 844 and 845. We are, therefore, limited on appeal to a review of the pleadings and proceedings for errors discoverable on the face thereof. La.C.Cr.P. Art. 920, State v. Chase, 262 La. 95, 262 So.2d 382 (1972); State v. Daniels, 262 La. 475, 263 So.2d 859 (1972). We find none.
For the reasons assigned, the conviction and sentence are affirmed.